DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8- 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20170041854 A1).

Regarding claim 1. Kim et al. teach A method, performed by a terminal (Abstract a network access blocking method performed by a user equipment), of performing an access control on a network in a wireless communication system ([0002] barring access for congestion control in a mobile communication system), the method comprising: 
triggering, by an access stratum (AS) layer, an access to the network ([0154] when the UE1 100a and the UE2 100b perform the RRC connection request); 
determining, by the AS layer ([0158] The access barring check is performed in the AS layer), whether a barring timer for an access category corresponding to the triggered access is running ([0157]  while the T302 timer or a Tbarring timer is driving, the AS(RRC) layer considers that all the access to the corresponding cell is barred, [0172] on the basis of the application category and ACDC barring information received from the network, the AS layer (e.g., RRC layer) of the UE 100 performs ACDC barring check and thus determines whether to allow or not allow the service request procedure); and 
in response to the barring timer expiring, determining, by the AS layer ([0173] If it is determined not to be barred but to be allowed as a result of the ACDC barring check, the AS layer (i.e., RRC layer) of the UE 100 transmits an RRC connection request message to an eNodeB 20), that barring for the access category is alleviated ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).

Regarding claim 2, Kim et al. teach the method of claim 1, further comprising transmitting, by the AS layer to a non-access stratum (NAS) layer, information about whether the barring timer for the access category corresponding to the triggered access is running ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).

Regarding claim 3, Kim et al. teach the method of claim 2, further comprising transmitting, by the AS layer to the NAS layer, information that the barring for the access category is alleviated based on whether the barring timer expired ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).

Regarding claim 4, Kim et al. teach the method of claim 2, further comprising determining, by the NAS layer, whether to perform triggering of an access corresponding to the access category, based on the information about whether the barring timer for the access category is running, the information received from the AS layer ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer (i.e., RRC layer), the NAS layer cannot perform any differentiation as to the second application having a higher priority than the first application which causes the barring).

Regarding claim 5, Kim et al. teach the method of claim 3, further comprising determining, by the NAS layer, whether to perform triggering of an access corresponding to the access category, based on the information that the barring of the access category is alleviated, the information received from the AS layer ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).


Regarding claim 8. A terminal for performing an access control on a network (Abstract a network access blocking method performed by a user equipment), the terminal comprising: 
a transceiver ([0070] The UE may comprise: a transceiver); and 
a processor coupled with the transceiver ([0070] a processor configured to control the transceiver) and comprising an access stratum (AS) layer ([0044] the RRC layer, the RLC layer, the MAC layer, and the PHY layer placed under the NAS layer are also collectively called an Access stratum (AS)), 
wherein the processor configured to: 
trigger an access to the network ([0154] when the UE1 100a and the UE2 100b perform the RRC connection request);  
determine whether a barring timer for an access category corresponding to the triggered access is running  ([0157]  while the T302 timer or a Tbarring timer is driving, the AS(RRC) layer considers that all the access to the corresponding cell is barred, [0172] on the basis of the application category and ACDC barring information received from the network, the AS layer (e.g., RRC layer) of the UE 100 performs ACDC barring check and thus determines whether to allow or not allow the service request procedure); and 
in response to the barring timer expiring, determine that barring for the access category is alleviated ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer)..

Regarding claim 9, Kim et al. teach the terminal of claim 8, wherein the processor further comprises a non- access stratum (NAS) layer ([0040] A Non-Access stratum (NAS) layer placed over the RRC layer performs functions, such as session management and mobility management), and 
wherein the processor further configured to transmit, to the NAS layer information about whether the barring timer for the access category corresponding to the triggered access is running ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer).
.

Regarding claim 10, Kim et al. teach the terminal of claim 9, wherein the processor further configured to transmit, to the NAS layer, information that barring for the access category is alleviated based on whether the barring timer expired ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer)..

Regarding claim 11, Kim et al. teach the terminal of claim 9, wherein the processor further configured to determine whether to perform triggering of an access corresponding to the access category, based on the information about whether the barring timer for the access category is running, the information received from the AS layer ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer (i.e., RRC layer), the NAS layer cannot perform any differentiation as to the second application having a higher priority than the first application which causes the barring)..

Regarding claim 12, Kim et al. teach the terminal of claim 10, but do not teach
wherein the processor further configured to determine whether to perform triggering of an access corresponding to the access category, based on the information that the blocking for the access category is alleviated, the information received from the AS layer ([0180] an indication indicating alleviation of the barred access to the cell is delivered to the NAS layer at the expiry of the barring timer which is running in the AS layer)..


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Tang (WO 2019161544 A1)

Regarding claim 6, Kim et al. teach the method of claim 1, but do not teach
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode.
In a similar endeavor, Tang teaches
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode (Tang page 9 respond to the periodic radio access network notification area RNA update process triggered by the terminal device, where the terminal device is in an inactive state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Tang to arrive at the invention.
The motivation of doing so would have reduced the signaling load of the air interface..
Regarding claim 13, Kim et al. teach the terminal of claim 8, but do not teach
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode.
In a similar endeavor, Tang teaches
wherein the access is an access triggered in response to a radio access network notification area update request of the terminal in an inactive mode (Tang page 9 respond to the periodic radio access network notification area RNA update process triggered by the terminal device, where the terminal device is in an inactive state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating Tang to arrive at the invention.
The motivation of doing so would have reduced the signaling load of the air interface.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of SRINIVASAN (KR 20100057099 A).

Regarding claim 7, Kim et al. teach the method of claim 1, but do not teach
wherein the access is an access triggered in response to a request of switching the terminal from an inactive mode to a connected mode.
In a similar endeavor, SRINIVASAN teaches
wherein the access is an access triggered in response to a request of switching the terminal from an inactive mode to a connected mode (SRINIVASAN Page 8 lines 8-9 in response to switching from the idle mode to the active mode, an access request may be sent to the AP base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating SRINIVASAN access request cause to arrive at the invention.
The motivation of doing so would have requested connection to the network. 

Regarding claim 14, Kim et al. teach the terminal of claim 8, but do not  teach
wherein the access is an access triggered in response to a request of switching the terminal from an inactive mode to a connected mode.
In a similar endeavor, SRINIVASAN teaches
wherein the access is an access triggered in response to a request of switching the terminal from an inactive mode to a connected mode (SRINIVASAN Page 8 lines 8-9 in response to switching from the idle mode to the active mode, an access request may be sent to the AP base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kim et al. by incorporating SRINIVASAN access request cause to arrive at the invention.
The motivation of doing so would have requested connection to the network. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644